


110 HRES 1108 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1108
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mr. Shays (for
			 himself and Mr. Reichert) submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that future Iraq reconstruction should be paid for by the
		  Government of Iraq.
	
	
		Whereas Americans are grateful to the men and women who
			 have served and are serving in the Armed Forces;
		Whereas over 4,000 American troops have been killed, over
			 30,000 American troops wounded, and our Nation has spent close to
			 $500,000,000,000 to free the citizens of Iraq;
		Whereas Iraq has the world’s third largest oil reserve,
			 with 115,000,000,000 proven barrels of oil;
		Whereas Iraq’s oil sales brought in $41,000,000,000 in
			 2007, and over $10,000,000,000 in 2008 as of March 5;
		Whereas approximately $12,000,000,000 is in an account
			 into which the Government of Iraq deposits revenues, and out of which it draws
			 for expenditures;
		Whereas another account contains approximately
			 $27,000,000,000 in currency reserves; and
		Whereas there have been problems allocating and spending
			 these funds: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that funding for future Iraq reconstruction initiatives and
			 training of Iraqi security forces should come from Iraqi revenues, and if the
			 Government of Iraq cannot properly allocate and spend its revenues, any funding
			 from the United States to Iraq for reconstruction and security training should
			 be provided as a loan to Iraq.
		
